Order entered November 28, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00854-CV

        IN THE ESTATE OF DARRELL G. PILGRIM, DECEASED

                  On Appeal from the Probate Court No. 1
                           Dallas County, Texas
                   Trial Court Cause No. PR-18-03648-1

                                   ORDER

      Before the Court is appellant’s November 22, 2022 unopposed motion for an

extension of time to file his opening brief. We GRANT the motion and extend the

time to January 6, 2023.


                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE